

114 S1423 IS: Central Coast Heritage Protection Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1423IN THE SENATE OF THE UNITED STATESMay 21, 2015Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate certain Federal lands in California as wilderness, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Central Coast Heritage Protection Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Designation of wilderness.Sec. 4. Designation of the Machesna Mountain Potential Wilderness.Sec. 5. Administration of wilderness.Sec. 6. Designation of wild and scenic rivers.Sec. 7. Designation of the Fox Mountain Potential Wilderness.Sec. 8. Designation of scenic areas.Sec. 9. Condor National Recreation Trail.Sec. 10. Forest Service study.Sec. 11. Nonmotorized recreation opportunities.Sec. 12. Use by members of Native American tribes.
 2.DefinitionsIn this Act: (1)Scenic areasThe term scenic areas means the Condor Ridge Scenic Area and Black Mountain Scenic Area designated by this Act.
 (2)SecretaryThe term Secretary means— (A)with respect to lands managed by the Bureau of Land Management, the Secretary of the Interior; and
 (B)with respect to lands managed by the Forest Service, the Secretary of Agriculture. (3)StateThe term State means the State of California.
			3.Designation of wilderness
 (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 35,619 acres, as generally depicted on the map entitled Caliente Mountain Wilderness Area—Proposed and dated ___, which shall be known as the Caliente Mountain Wilderness.
 (2)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 13,332 acres, as generally depicted on the map entitled Soda Lake Wilderness Area—Proposed and dated ___, which shall be known as the Soda Lake Wilderness.
 (3)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 12,585 acres, as generally depicted on the map entitled Temblor Range Wilderness Area—Proposed and dated ___, which shall be known as the Temblor Range Wilderness.
 (4)Certain land in the Los Padres National Forest comprising approximately 23,524 acres, as generally depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Chumash Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (5)Certain land in the Los Padres National Forest comprising approximately 54,609 acres, as generally depicted on the map entitled Dick Smith Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Dick Smith Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note).
 (6)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 7,315 acres, as generally depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Garcia Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (7)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 8,081 acres, as generally depicted on the map entitled Machesna Mountain Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Machesna Mountain Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note).
 (8)Certain land in the Los Padres National Forest comprising approximately 29,677 acres, as generally depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Matilija Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (9)Certain land in the Los Padres National Forest comprising approximately 24,131 acres, as generally depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the San Rafael Wilderness as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (10)Certain land in the Los Padres National Forest comprising approximately 3,153 acres, as generally depicted on the map entitled Santa Lucia Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Santa Lucia Wilderness as designated by the Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132 note).
 (11)Certain land in the Los Padres National Forest comprising approximately 14,795 acres, as generally depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Sespe Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (12)Certain land in the Los Padres National Forest comprising approximately 18,176 acres, as generally depicted on the map entitled Diablo Caliente Wilderness Area—Proposed and dated ____, which shall be known as the Diablo Caliente Wilderness.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas and wilderness additions designated by subsection (a) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
				4.Designation of the Machesna Mountain Potential Wilderness
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 2,174 acres, as generally depicted on the map entitled Machesna Mountain Potential Wilderness Area and dated _____ , is designated as the Machesna Mountain Potential Wilderness Area.
			(b)Map and legal description
 (1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and a legal description of the Machesna Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
			(d)Trail use, construction, reconstruction, and realignment
 (1)In generalIn accordance with paragraph (2), the Secretary is authorized to reconstruct, realign, or reroute the Pine Mountain Trail.
 (2)RequirementIn carrying out the reconstruction, realignment, or rerouting under paragraph (1), the Secretary shall—
 (A)comply with all existing laws (including regulations); and (B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the reconstruction, realignment, or rerouting with the least amount of adverse impact on wilderness character and resources.
 (3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail reconstruction, realignment, or rerouting authorized by this section.
 (4)Motorized and mechanized vehiclesThe Secretary may permit the use of motorized and mechanized vehicles on the existing Pine Mountain Trail in accordance with existing law (including regulations) and this section until such date as the potential wilderness area is designated wilderness in accordance with subsection (h).
 (e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, tribal, and local governmental entities and private entities to complete the trail reconstruction, realignment, or rerouting authorized by subsection (d).
 (g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 150 feet of the centerline of the new location of any trail that has been reconstructed, realigned, or rerouted under subsection (d).
			(h)Wilderness designation
 (1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the date on which the Secretary publishes in the Federal Register notice that the trail reconstruction, realignment, or rerouting authorized by subsection (d) has been completed or 20 years after the date of the enactment of this Act, whichever comes sooner.
 (2)Administration of wildernessUpon designation as wilderness under this section, the potential wilderness area shall be— (A)incorporated into the Machesna Mountain Wilderness Area, as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note) and expanded by section 3; and
 (B)administered in accordance with section 5 and the Wilderness Act. 5.Administration of wilderness (a)In generalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 3 shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of the enactment of this Act; and
 (2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered a reference to the Secretary that has jurisdiction over the land.
				(b)Fire management and related activities
 (1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by section 3 as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (2)Funding prioritiesNothing in this Act limits funding for fire and fuels management in the wilderness areas or wilderness additions designated by this Act.
 (3)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this Act, the Secretary shall amend the local fire management plans that apply to the land designated as a wilderness area or wilderness addition by section 3.
 (4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas or wilderness additions designated by section 3, the Secretary shall—
 (A)not later than 1 year after the date of the enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and
 (B)enter into agreements with appropriate State or local firefighting agencies. (c)GrazingThe grazing of livestock in the wilderness areas and wilderness additions designated by section 3, if established before the date of the enactment of this Act, shall be permitted to continue, subject to such reasonable regulations as the Secretary considers necessary in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); (2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st Congress for lands under the jurisdiction of the Secretary of the Interior;
 (3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for lands under the jurisdiction of the Secretary of Agriculture; and
 (4)all other laws governing livestock grazing on Federal public lands. (d)Fish and wildlife (1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.
 (2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas and wilderness additions designated by section 3, if the management activities are—
 (A)consistent with relevant wilderness management plans; and (B)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405.
 (3)Wildlife water development projectsManagement activities to maintain water sources for wildlife may be carried out within wilderness areas designated by this Act and may include the use of motorized vehicles by the appropriate agencies and their designees if—
 (A)the water sources will, as determined by the Secretary, enhance wilderness values by promoting healthy and viable wildlife populations; and
 (B)the visual impacts of the water sources on the wilderness areas can reasonably be minimized. (e)Buffer zones (1)In generalCongress does not intend for designation of wilderness by this Act to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.
 (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.
 (f)Military activitiesNothing in this Act precludes— (1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 3;
 (2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 3; or
 (3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by section 3.
 (g)HorsesNothing in this Act precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, a wilderness area or wilderness addition designated by section 3—
 (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (h)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 3 are withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (i)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 3 that is acquired by the United States shall—
 (1)become part of the wilderness area in which the land is located; and (2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
 (j)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas and wilderness additions designated by section 3 if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
			6.Designation of wild and scenic rivers
 (a)Indian Creek, Mono Creek, and Matilija Creek, CaliforniaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (213)Indian Creek, CaliforniaThe following segments of Indian Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 9.5-mile segment of Indian Creek from its source in section 19, T7N, R26W to the Dick Smith Wilderness boundary, as a wild river.
 (B)The 1-mile segment of Indian Creek from the Dick Smith Wilderness boundary to 0.25 miles downstream of Road 6N24, as a scenic river.
 (C)The 3.9-mile segment of Indian Creek from 0.25 miles downstream of Road 6N24 to the southern boundary of section 32, T6N, R26W, as a wild river.
 (214)Mono Creek, CaliforniaThe following segments of Mono Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 4.2-mile segment of Mono Creek from its source in section 1, T7N, R26W, to 0.25 miles upstream of Don Victor Fire Road in section 28, T7N, R25W, as a wild river.
 (B)The 2.1-mile segment of Mono Creek from 0.25 miles upstream of the Don Victor Fire Road in section 28, T7N, R25W to 0.25 miles downstream of Don Victor Fire Road in section 34, T7N, R25W, as a recreational river.
 (C)The 14.7-mile segment of Mono Creek from 0.25 miles downstream of Don Victor Fire Road in section 34, T7N, R25W to the Ogilvy Ranch private property boundary in section 22, R26W, T6N, as a wild river.
 (D)The 3.5-mile segment of Mono Creek from the Ogilvy Ranch private property boundary to the southern boundary of section 33, T6N, R26N, as a recreational river.
 (215)Matilija Creek, CaliforniaThe following segments of Matilija Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 7.2-mile segment of the Matilija Creek from its source in section 25, T6N, R25W to the private property boundary in section 9, T5N, R24W, as a wild river.
 (B)The 7.25-mile segment of the Upper North Fork Matilija Creek from its source in section 36, T6N, R24W to the Matilija Wilderness boundary, as a wild river..
 (b)Sespe Creek, CaliforniaSection 3(a)(142) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(142)) is amended to read as follows:
				
 (142)Sespe Creek, CaliforniaThe following segments of Sespe Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 2.7-mile segment of Sespe Creek from the private property boundary in section 10, T6N, R24W, to the Hartman Ranch private property boundary in section 14, T6N, R24W, as a wild river.
 (B)The 15-mile segment of Sespe Creek from the Hartman Ranch private property boundary in section 14, T6N, R24W, to the western boundary of section 6, T5N, R22W, as a recreational river.
 (C)The 6.1-mile segment of Sespe Creek from the western boundary of section 6, T5N, R22W, to the confluence with Trout Creek, as a scenic river.
 (D)The 28.6-mile segment of Sespe Creek from the confluence with Trout Creek to the southern boundary of section 35, T5N, R20W, as a wild river..
 (c)Sisquoc River, CaliforniaSection 3(a)(143) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(143)) is amended to read as follows:
				
 (143)Sisquoc River, CaliforniaThe following segments of the Sisquoc River and its tributaries in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 33-mile segment of the main stem of the Sisquoc River extending from its origin downstream to the Los Padres Forest boundary, as a wild river.
 (B)The 4.2-mile segment of the South Fork Sisquoc River from its source northeast of San Rafael Mountain in section 2, T7N, R28W to its confluence with the Sisquoc River, as a wild river.
 (C)The 10.4-mile segment of Manzana Creek from its source west of San Rafael Peak in section 4, T&N, R28W to the San Rafael Wilderness boundary upstream of Nira Campground, as a wild river. (D)The 0.6-mile segment of Manzana Creek from the San Rafael Wilderness boundary upstream of the Nira Campground to the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek, as a recreational river.
 (E)The 5.8-mile segment of Manzana Creek from the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek to the private property boundary in section 1, T8N, R30W, as a wild river.
 (F)The 3.8-mile segment of Manzana Creek from the private property boundary in section 1, T8N, R30W, to the confluence of the Sisquoc River, as a recreational river.
 (G)The 3.4-mile segment of Davy Brown Creek from its source west of Ranger Peak in section 32, T8N, R29W to 300 feet upstream of its confluence with Munch Canyon, as a wild river.
 (H)The 1.4-mile segment of Davy Brown Creek from 300 feet upstream of its confluence with Munch Canyon to its confluence with Manzana Creek, as a recreational river.
 (I)The 2-mile segment of Munch Canyon from its source north of Ranger Peak in section 33, T8N, R29W to 300 feet upstream of its confluence with Sunset Valley Creek, as a wild river.
 (J)The 0.5-mile segment of Munch Canyon from 300 feet upstream of its confluence with Sunset Valley Creek to its confluence with Davy Brown Creek, as a recreational river.
 (K)The 2.6-mile segment of Fish Creek from 500 feet downstream of Sunset Valley Road to its confluence with Manzana Creek, as a wild river.
 (L)The 1.5-mile segment of East Fork Fish Creek from its source in section 26, T8N, R29W to its confluence with Fish Creek, as a wild river..
 (d)Piru creek, CaliforniaSection 3(a)(199) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(199)) is amended to read as follows:
				
 (199)Piru creek, CaliforniaThe following segments of Piru Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 9.1-mile segment of Piru Creek from its source in section 3, T6N, R22W, to the private property boundary in section 4, T6N, R21W, as a wild river.
 (B)The 17.2-mile segment of Piru Creek from the private property boundary in section 4, T6N, R21W, to 0.25 miles downstream of the Gold Hill Road, as a scenic river.
 (C)The 4.1-mile segment of Piru Creek from 0.25 miles downstream of Gold Hill Road to the confluence with Trail Canyon, as a wild river.
 (D)The 7.25-mile segment of Piru Creek from the confluence with Trail Canyon to the confluence with Buck Creek, as a scenic river.
 (E)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge crossing to the boundary of the Sespe Wilderness, as a recreational river.
 (F)The 13-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the boundary of the Sespe Wilderness, as a wild river.
 (G)The 2.2-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the upper limit of Piru Reservoir, as a recreational river..
 (e)EffectThe designation of Piru Creek under subsection (a) shall not affect valid rights in existence on the date of the enactment of this Act.
 (f)Motorized use of trailsNothing in this section shall affect the motorized use of trails designated by the Forest Service for motorized use that are located adjacent to and crossing upper Piru Creek.
			7.Designation of the Fox Mountain potential wilderness
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 41,617 acres, as generally depicted on the map entitled Fox Mountain Potential Wilderness Area and dated __, is designated as the Fox Mountain Potential Wilderness Area.
			(b)Map and legal description
 (1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall file a map and a legal description of the Fox Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
			(d)Trail use construction, reconstruction, and realignment
 (1)In generalIn accordance with paragraph (2), the Secretary of Agriculture is authorized to— (A)construct a new trail for use by hikers, equestrians, and mechanized vehicles that connects the Aliso Park Campground to the Bull Ridge Trail; and
 (B)reconstruct or realign the— (i)Bull Ridge Trail; and
 (ii)Rocky Ridge Trail. (2)RequirementIn carrying out the construction, reconstruction, or alignment under paragraph (1), the Secretary shall—
 (A)comply with all existing laws (including regulations); and (B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the construction, reconstruction, or alignment with the least amount of adverse impact on wilderness character and resources.
 (3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail construction, reconstruction, or realignment authorized by this section.
 (4)Mechanized vehiclesThe Secretary may permit the use of mechanized vehicles on the existing Bull Ridge Trail and Rocky Ridge Trail in accordance with existing law (including regulations) and this section until such date as the potential wilderness area is designated wilderness in accordance with subsection (h).
 (e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, tribal, and local governmental entities and private entities to complete the trail construction, reconstruction, and realignment authorized by subsection (d).
 (g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 50 feet of the centerline of the new location of any trail that has been constructed, reconstructed, or realigned under subsection (d).
			(h)Wilderness designation
 (1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the date on which the Secretary publishes in the Federal Register notice that the trail construction, reconstruction, or alignment authorized by subsection (d) has been completed or 20 years after the date of the enactment of this Act, whichever comes sooner.
 (2)Administration of wildernessUpon designation as wilderness under this section, the potential wilderness area shall be— (A)incorporated into the San Rafael Wilderness, as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242), and section 3; and
 (B)administered in accordance with section 5 and the Wilderness Act. 8.Designation of scenic areas (a)In generalSubject to valid existing rights, there are established the following scenic areas:
 (1)Condor Ridge Scenic AreaCertain land in the Los Padres National Forest comprising approximately 18,666 acres, as generally depicted on the map entitled Condor Ridge Scenic Area—Proposed and dated ___, which shall be managed as the Condor Ridge Scenic Area.
 (2)Black Mountain Scenic AreaCertain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 15,846 acres, as generally depicted on the map entitled Black Mountain Scenic Area—Proposed and dated ___, which shall be managed as the Black Mountain Scenic Area.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall file a map and a legal description of the Condor Ridge Scenic Area and Black Mountain Scenic Area with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
 (c)PurposeThe purpose of the scenic areas is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the scenic areas.
			(d)Management
 (1)In generalThe Secretary shall administer the scenic areas— (A)in a manner that conserves, protects, and enhances the resources of the scenic areas; and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act (43 U.S.C. 1701 et seq.) for lands under the jurisdiction of the Secretary of the Interior;
 (iii)any laws (including regulations) relating to the National Forest System, for lands under the jurisdiction of the Secretary of Agriculture; and
 (iv)any other applicable law (including regulations). (2)UsesThe Secretary shall only allow such uses of the scenic areas that the Secretary determines would further the purposes described in subsection (c).
 (e)WithdrawalSubject to valid existing rights, the Federal land in the scenic areas is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Prohibited usesThe following shall be prohibited on the Federal land within the scenic areas:
 (1)Permanent roads. (2)Permanent structures.
 (3)Timber harvesting. (4)Transmission lines.
 (5)Except as necessary to meet the minimum requirements for the administration of the scenic areas and to protect public health and safety—
 (A)the use of motorized vehicles; or (B)the establishment of temporary roads.
 (6)Commercial enterprises, except as necessary for realizing the purposes of the scenic areas. (g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures in the scenic areas that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines appropriate, the coordination of those activities with the State or a local agency.
			9.Condor National Recreation Trail
 (a)PurposeThe purpose of the Condor National Recreation Trail is to provide a continual hiking trail corridor spanning the entire length of the Los Padres National Forest along the coastal mountains of Central California. The trail is named after the California Condor, a critically endangered bird species which lives along the extent of the Condor Trail within the National Forest. The trail will traverse a diversity of geography and communities through the southern and northern sections of the Los Padres National Forest.
 (b)AmendmentSection 5(a) the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding the following:  (31)Condor National Recreation Trail (A)In generalThe Condor National Recreation Trail, extending approximately ___ miles from Lake Piru to the Botchers Gap Campground in Monterey County corridor, as generally depicted on the map entitled Condor National Recreation Trail—Proposed and dated ____.
 (B)AdministrationThe Condor National Recreation Trail (referred to in this section as the trail) shall be administered by the Secretary of Agriculture, in consultation with— (i)other Federal, State, tribal, regional, and local agencies;
 (ii)private landowners; and (iii)other interested organizations.
 (C)Continual routeIn building new connectors, and realigning the existing trail, the Secretary shall provide for a continual route through the southern and northern Los Padres National Forest, promote recreational, wilderness and cultural values, enhance connectivity with the overall National Forest trail system, emphasize safe and continuous public access, dispersal from high-use areas, and suitable water sources, and, to the extent practicable, provide all-year use.
						(D)Private property rights
 (i)In generalNo portions of the trail may be located on non-Federal land without the written consent of the landowner.
 (ii)ProhibitionThe Secretary shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of land or interest in land.
 (iii)EffectNothing in this section— (I)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or
 (II)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.
 (E)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
						(F)Study
 (i)Study requiredNot later than 3 years after the date of the enactment of this paragraph, the Secretary of Agriculture shall submit to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate a study that describes the feasibility of, and alternatives for, connecting the northern and southern portions of the Los Padres National Forest using a trail corridor across the applicable portions of the Northern and Southern Santa Lucia Mountains of the Southern California Coastal Range.
 (ii)Additional requirementIn completing the study required by clause (i), the Secretary of Agriculture shall consult with— (I)appropriate Federal, State, tribal, regional, and local agencies;
 (II)private landowners; (III)nongovernmental organizations; and
 (IV)members of the public.. (c)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, tribal, and local government entitles and private entities to complete needed trail construction, reconstruction, and realignment projects authorized by this section.
 10.Forest Service studyNot later than 3 years after the date of the enactment of this Act, the Forest Service shall study the feasibility of opening a new trail, for vehicles measuring 50 inches or less, connecting Forest Service Highway 95 to the existing off-highway vehicle trail system in the Ballinger Canyon off-highway vehicle area.
 11.Nonmotorized recreation opportunitiesNot later than 2 years after the date of the enactment of this Act, the Secretary of Agriculture, in consultation with interested parties, shall conduct a study to improve nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the Santa Barbara, Ojai, and Mt. Pinos ranger districts.
		12.Use by members of Native American tribes
 (a)AccessThe Secretary shall ensure that Indian tribes have access, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to the wilderness areas, scenic areas, and potential wilderness areas designated by this Act for traditional cultural and religious purposes.”.
			(b)Temporary closures
 (1)In generalIn carrying out this subsection, the Secretary, on request of an Indian tribe, may temporarily close to the general public 1 or more specific portions of a wilderness area, scenic area, and potential wilderness area designated by this Act to protect the privacy of the members of the Indian tribe in the conduct of traditional cultural and religious activities.
 (2)RequirementAny closure under paragraph (1) shall be— (A)made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out; and
 (B)be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to as the American Indian Religious Freedom Act, and the Wilderness Act (16 U.S.C. 1131 et seq.).